Citation Nr: 0524665	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the left tibia and fibula, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active service from January 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on January 31, 2002, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

Additionally, the Board finds that the November 1999 notice 
of disagreement raises an inferred claim of entitlement to 
service connection for a back disorder characterized by pain.  
As such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The service-connected residuals of a fracture of the left 
tibia and fibula are characterized by malunion with moderate, 
but not marked, knee or ankle disability. 




CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability 
evaluation, and no more, for the residuals of a fracture of 
the left tibia and fibula have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5262 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via RO letters issued in May 2001, October 
2002, and March 2004; the November 1999 rating decision; the 
January 2000 statement of the case (SOC); and the April 2001 
and April 2005 supplemental statements of the case (SSOCs).  
In addition, the RO letters issued in May 2001, October 2002, 
and March 2004; and the April 2005 SSOC provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in November 1999) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the May 2001 RO letter, and 
subsequent RO letters), the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, in a July 1975 rating decision, the veteran was 
granted service connection and a noncompensable rating for 
open fracture of the tibia and fibula, healing, under 
Diagnostic Code 5299, effective January 1974.  Subsequently, 
in a December 1975 rating decision, the veteran's disability 
was recharacterized as residuals of fracture to the left 
tibia and fibula, and the disability rating was increased to 
10 percent, under Diagnostic Code 5262, effective January 
1974.

Following receipt of the veteran's claim in January 1999 for 
an increased rating, the veteran underwent a VA examination 
in August 1999.  This examination showed that the veteran 
complained of sore left leg with throbbing for the prior two 
years, which worsened during wet and cold weather.  The pain 
caused him problems with his sleep, and he took Aleve for the 
pain.  At this time, the veteran had been working for eleven 
years as an instructor of automotive technology at the North 
Technical Educational Center.  He worked 60 hours per week, 
and was up on his feet 10 hours per day.  Upon objective 
examination, he had deformed left leg at the distal third.  
He had no tenderness on palpation or increased warmth, and a 
full range of motion of the left knee and ankle.  X-ray 
examination revealed old healed fractures of the mid tibia 
and fibula, and some deformity at the fracture site.

A December 2000 Magnetic Resonance Imaging (MRI) report from 
the Central Palm Beach Physicians and S. Davis, M.D., shows 
left knee with no acute fracture or dislocation, degenerative 
changes about the knee joint with hypertrophic spur formation 
and joint space narrowing.  He had grade 2 or 3 signal in the 
lateral meniscus, but no evident tear.

A December 2000 statement from E. Fishman, M.D., note the 
veteran complained of left knee pain, night throbbing and 
swelling upon walking.  Upon objective examination, the 
veteran had good range of motion to include full extension 
with crepitus and tenderness over the medial joint line with 
mild effusion.  The veteran had pain with deep knee bending.  
He walked with very mildly antalgic gait.  He also had healed 
mid tibia/fibula fracture with mild varus and anterior 
bowing.  X-rays also showed degenerative joint disease of the 
left knee.  At this time, the veteran was able to do 
sedentary work with frequent rest periods.  He was noted to 
be able to work 5 days a week, 8 hours per day, but should 
not stand, walk or sit uninterruptedly for more than one hour 
at a time.  In addition, Dr. Fishman's records include a 
December 2000 MRI report showing left knee tear of the horn 
of the medial meniscus.

The evidence also includes a statement from the veteran's 
brother-in-law, who is "Director of Physicians Service" at 
an institution.  This statement notes that the veteran's 
brother-in-law referred the veteran to another doctor, who 
had been his classmate in medical school, for cervical spine 
and shoulder complaints.  In addition, the evidence includes 
statements from the veteran's wife, sister and S.G., all 
tending to support the veteran's claim.

Records from W. Jacobs, D.O., dated from 1998 to 2000, 
include April 2000 notations indicating the veteran reported 
consistent recurrent swelling in the left knee.  The veteran 
also noted that he was on his feet a lot as he taught for 
long hours.  He had swelling which was partially relieved by 
Aleve treatment.  There was also a finding of left knee with 
decreased passive range of motion secondary to crepitance and 
pain.  Furthermore, January 2000 notations show the veteran 
had a compound fracture of his left lower leg some years 
prior, and had been getting constant aching pain in that area 
since the weather had become cooler.

Records from Dr. Palmari dated in 2002 include January 2002 
notations indicating that the veteran's left knee revealed 
posterior medial joint line tenderness with no effusion, but 
mild crepitance.  He had moderate deformity of his tibia from 
the old fracture, which had resulted in malunion.  He had 
mild varus deformity at this time.  And, upon x-ray 
examination, he had procurvatum deformity of the left tibia, 
but reasonable anterior posterior alignment.  The knee 
revealed evidence of moderate degenerative tricompartmental 
disease.

Records from J. Hruska, M.D., dated from 2002 to 2004 include 
March 2004 notations, which indicate there was no evidence of 
erythema but there was moderate varus deformity of the tibia 
resulting in left knee pain.  There was mild effusion of the 
left knee, and mild medial and lateral joint line tenderness.  
X-rays showed moderate tibial vera, and moderate 
osteoarthritic changes secondary to long term varus deformity 
as a result of the tibia injury.  

Lastly, a March 2004 VA examination report reveals the 
veteran was a teacher of automotive mechanics and worked on 
his feet 12 hours a day during the week, and 8 hours a day 
during the weekend.  He reported his left knee and leg hurt 
constantly, but worsened at night.  Upon objective 
examination, the veteran had deformity anteriorly with big 
bony prominence in the mid tibia.  He was tender on the 
median joint line, but had no effusion or increased warmth in 
the knee joint.  He had range of motion of 0 to 110 degrees 
(normal being 0 to 140 degrees), with no additional decrease 
in range of motion due to pain, weakness, excess fatigability 
or lack of endurance.  He had left tibia and fibula deformity 
due to callus formation without weakened movement, excess 
fatigability or incoordination after repetitive movement or 
flare up.  The examiner noted that the nonservice-connected 
left knee torn meniscus was not aggravated by the service-
connected tibia and fibula deformity.  And, upon MRI 
examination, the veteran had hypertrophic osteophytes of both 
medial and lateral side of the left knee, with edema in the 
medial tibial plateau, probably associated with thinning of 
the articular cartilage. 

With respect to the applicable law, under Diagnostic Code 
5262, impairment of the tibia and fibula with malunion 
resulting in slight knee or ankle disability may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
malunion with moderate knee or ankle disability.  A 30 
percent evaluation requires malunion with marked knee or 
ankle disability.  And, a 40 percent evaluation may be 
assigned for impairment of the tibia and fibula with nonunion 
and loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).

Upon a review of the evidence, the Board finds that the 
evidence tends to be in relative equipoise as to the whether 
the veteran's residuals of a fracture of the left tibia and 
fibula more nearly approximate a disability characterized by 
malunion with moderate knee or ankle disability.  
Specifically, the Board notes that, as of the March 2004 VA 
examination, the veteran was tender on the median joint line, 
but had no effusion or increased warmth in the knee joint.  
He had left knee range of motion of 0 to 110 degrees (normal 
being 0 to 140 degrees), with no additional decrease in range 
of motion due to pain, weakness, excess fatigability or lack 
of endurance.  However, the March 2004 examiner also 
specifically noted that the nonservice-connected left knee 
torn meniscus was not aggravated by the service-connected 
tibia and fibula deformity.

Taking into consideration 38 U.S.C.A. § 5107(b), which 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise, the Board finds that the 
evidence is in relative equipoise (there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim) in this case.  
And, resolving the claim in favor of the claimant, an award 
of a 20 percent rating for the service-connected residuals of 
a fracture of the left tibia and fibula is warranted.  
However, there is no evidence of malunion with marked knee or 
ankle disability to warrant a 30 percent evaluation.

As such, the criteria for the assignment of a 20 percent 
disability evaluation for the residuals of a fracture of the 
left tibia and fibula have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262 (2004). 

In arriving at the above conclusion, the Board has considered 
the history of the veteran's disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262 (2004); DeLuca 
v Brown, 8 Vet. App. 202 (1995).  However, the Board has not 
found that the objective medical evidence shows any 
additional functional loss due to pain or weakness, and pain 
or weakness on use, which is not already contemplated in the 
relevant rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected residuals of a 
fracture of the left tibia and fibula have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular 
basis other than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for the service-connected 
residuals of a fracture of the left tibia and fibula is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


